Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to communication filed on: 5 July 2022 with acknowledgement of an original application filed on 30 September 2019.  

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered.
3.	Claims 1, 3-4, 6-11, 13-14, and 16-20, are pending.  Claims 1, 11, and 20, are independent claims.  Claims 1, 11, and 20, have been amended.  Claims 2, 5, 12, and 15, have been canceled.
Response to Arguments

4.	Applicant's arguments filed 5 July 2022 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 6, “Applicant respectfully disagrees with the § 103 rejections for at least the following reasons…For example, Applicant respectfully submits that Ferren in view of Yamaguchi fails to teach, or suggest, “determine, using the at least one sensor, that an expected movement of the face is identified with respect to the audible sound, wherein the expected movement indicates at least an acknowledgment of the audible sound by the user”.
The Examiner disagrees with argument.  The combination clearly suggests/teaches the user acknowledging an audible with a sensor.  Ferren teaches in paragraphs 24-26 a system that includes sensor’s, note the sensors are defined as: a camera, button, touch screen, detecting motion, hearing a particular spoken phrase, etcetera.  Ferren also teaches an expected movement of a face in paragraphs 42-43, note “[0042] Facial recognition technology has been developed in which the captured image of a face may be compared with a database of faces to identify who the person is. But as before, these systems may sometimes be fooled by placing a picture of the authorized person in front of the camera. However, this shortcoming may be overcome by prompting the user to change facial expressions, and verifying the pictures of the face changed in the requested manner. Such prompting may be presented in any feasible form, such as but not limited to a verbal command, text directions on the touchscreen, a graphics image of the desired expression, etc. [0043] In some embodiments, after taking a first picture of the face, the user may be prompted to change expressions, and a second picture may be taken and compared with the first picture. In a simple version of this technique, the comparison may only verify that the expression changed. In a more complex version, the user may be prompted to present a particular second expression (e.g., smile, frown, open mouth, close eyes, wink, look in a particular direction, etc.) and analysis may confirm that the second expression is the requested expression. In another version, both the first and second expressions may be prompted, and both may be analyzed to verify they are the correct expressions. In still another version, other physical bodily movements may be prompted, such as a particular hand gesture, rotating the head to the left or right, etc”.  Note, capturing pictures of a user’s face and comparing pictures for the correct facial expression is acknowledgement of the audible sound with the expected movement of the face.  Therefore, the Applicant’s argument is not persuasive.

II)	In response to applicant’s argument beginning on page 7, “Applicant respectfully submits that the previously submitted remarks regarding the references are incorporated by reference herein, as they remain applicable.  For example, Applicant submits that Ferren is directed towards a system and method that …Applicant that the separate procedures in Ferren for authorization and verification in order to be granted access to information/data is readily distinguishable from the system and methods disclosed in the Applicant’s current application”.
The Examiner disagrees with argument.  Ferren clearly teaches both the verification and authorization procedure must be passed before access is granted, see paragraph 27.  The verification and authorization include the steps claimed for authenticating the user based on the user response to an audible sound.  Therefore, the Applicant’s arguments are not persuasive.  
III)	In response to applicant’s argument beginning on page 8, “Additionally, Applicant respectfully submits that the method in Ferren requires “[a]t 230, the device may receive the first biometric input…Applicant respectfully submits that the involuntary changes of Ferren are readily distinguishable from the voluntary movement of a user with respect to an audible sound”.
The Examiner disagrees with argument.  Ferren clearly teaches/suggests both involuntary movements along with voluntary movements, see paragraphs 42-43 above for example of voluntary movements, i.e. smile, frown, open mouth, wink, look in a particular direction.  Therefore, the Applicant’s argument is not persuasive.
IV)	In response to applicant’s argument beginning on page 8, “Further, the Office cites Yamaguchi in support of deficiencies of Ferren.  The Office concedes that Ferren fails to teach “wherein the expected movement indicates at least an acknowledgement of the audible sound by the user…Applicant respectfully disagrees.  Yamaguchi is directed toward a detection apparatus for detecting a living body based upon “giving a stimulus to sense other than the sense of sight…Applicant respectfully submits that prior to performing an action, Yamaguchi provides a pattern to the body to determine if a body is alive or not.  This additional, and required step of the system in Yamaguchi, readily distinguishes the combination of references from the system and method described in the current application, specifically, “detecting, using at least one sensor associated with the information handling device, a face of a user”.
The Examiner disagrees with argument.  Yamaguchi clearly teach/suggest the user acknowledges an audible sound, see the Abstract, paragraphs 31, 48, 59, and 168.  Therefore, the Applicant’s arguments are not persuasive.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-11, and 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Ferren U.S. Patent Application Publication No. 2016/0034901 (hereinafter ‘901) in view of Yamaguchi et al. U.S. Patent Application Publication No.  2018/0075295 (hereinafter ‘295).
As to independent claim 1, “A method, comprising: receiving, at an information handling device, a request from a user to access sensitive content; detecting, using at least one sensor associated with the information handling device, a face of the user” is taught in ‘901 paragraphs 24, 27, 38, and 50;
“generating, using at least one audio output device, responsive to the request to access content, and subsequent to the detecting, an audible sound to authenticate the user” is shown in ‘901 paragraphs 24-26, note the system includes an audio output device that may after receiving a request for access prompt a user for a desired response to verify the user;
	“determining, using a processor and the at least one sensor, that an expected movement of the face is identified with respect to the audible sound” is shown in ‘901 paragraphs 26 and 42-43;
	“and granting, responsive to determining that the expected movement is identified, the user access to the sensitive content” is disclosed in ‘901 paragraphs 27 and 50;
Although ‘901 clearly teaches/suggests that it is determined if the expected movement of the face is identified it could be argued the expected movement does not indicate acknowledged of the audible sound by the user” therefore the following is not explicitly taught in ‘901:
	“wherein the expected movement indicates at least an acknowledgement of the audible sound by the user and wherein the expected movement comprises identifying the face of the user turns toward a direction of the audible sound” however ‘295 teaches acknowledgement of an audio sound that directs a user to perform some action and a detection module that detects the user’s movement in the Abstract, paragraphs 31, 48, 59, and 168.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlled access to functionality of a wireless device taught in ‘901 to include a means to direct a user to perform and acknowledge a sound such as “close your eyes” or “turn a face towards the audible sounds”.  One of ordinary skill in the art would have been motivated to perform such a modification to able to detect the liveness of a user see ‘295 (paragraphs 3-4).
	As to dependent claim 6, “The method of claim 1, wherein the audible sound corresponds to a pattern of sounds” is taught in ‘295 paragraph 48.
	As to dependent claim 7, “The method of claim 6, wherein the pattern is randomly generated” is shown in ‘295 paragraph 84, note the pattern is the sound made to close eyes, ‘295 explains that the first predetermined time (i.e. pattern) can be determined by random number.
	As to dependent claim 8, “The method of claim 6, wherein the determining comprises identifying whether the face turns toward each sound in the pattern” is disclosed in ‘295 paragraph 168.
	As to dependent claim 9, “The method of claim 1, further comprising providing, subsequent to the detecting, a notification to the user to monitor for the audible sound” is taught in ‘295 paragraphs 57 and 62-63, note the user is prompted (notified actions to be performed based on sound pattern).
	As to independent claim 11, this claim is directed to a device executing the method of claim 1; therefore, it is rejected along similar rationale.
	As to dependent claims and 16-19, these claims contain substantially similar subject matter as claims 6-9; therefore, they are rejected along similar rationale.
	As to dependent claim 20, this claim is directed to a storage device executing the method of claim 1; therefore, it is rejected along similar rationale.
7.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferren U.S. Patent Application Publication No. 2016/0034901 (hereinafter ‘901) in view of Yamaguchi et al. U.S. Patent Application Publication No.  2018/0075295 (hereinafter ‘295) in further view of Peterson et al. U.S. Patent Application Publication No. 2018/0154253 (hereinafter ‘253)

	As to dependent claim 3, Although a speaker is an audio output device in a typical computer it could be argued the following is not explicitly taught in ‘901 and ‘295: “The method of claim 1, wherein the at least one audio output device is integral to another device and wherein the generating comprises transmitting an indication to the another device to generate the audible sound” however ‘253 describes a headset which is an integral part of the system for presenting content paragraphs 35-36 and 46.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of controlled access to functionality of a wireless device taught in ‘901 and ‘295 to include an audio output device that is integral to another device.  One of ordinary skill in the art would have been motivated to perform such a modification because there is no solution for designating video and audio output for older and younger players see ‘253 (paragraph 1).
	As to dependent claim 4, “The method of claim 3, wherein the another device is a three-dimensional (3D) sound-producing headset” is disclosed in ‘253 paragraph 42. 	
	As to dependent claim 10, “The method of claim 1, wherein the audible sound is dynamically selected based upon an environment of the user” is taught in ‘253 paragraphs 39 and 42.
	As to dependent claims 13-14, these claims contain substantially similar subject matter as claims 3-4; therefore, they are rejected along similar rationale.
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Bowles et al.		U.S. Patent Application Publication  No. 2016/0275518, note the reference discloses a facial recognition system that directs a user to turn their face using an audible message in paragraph 51.
	Piccolotto et al.	U.S. Patent Application Publication No.  2017/0180348, note the invention describes a mechanism of telling computer and human apart such as a live human in paragraph 56.
	
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        24 August 2022